DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/06/2021 is entered and acknowledged by the Examiner. Claims 1, 9, 12, and 13 have been amended. New claims 16-17 have been added. Claims 1-17 are currently pending in the instant application.
The rejection of claims 1-8 and 13-14 under 35 U.S.C. 102 (a)(2) as being anticipated by Gotou (US 2016/0333208 Al) is withdrawn in view of Applicant’s amendment and remark.
The rejection of claims 9-11 and 15 under 35 U.S.C. 103 as being unpatentable over Katsuragi (US 2017/0166764 Al) in view of Tamai (US 2016/0024323 Al) and Markies (WO 2017060153 Al, an English equivalent is US 2018/0222234 Al was applied) is withdrawn in view of Applicant’s amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Katsuragi, Tamai, and Markies in view of Namba (US 2014/0253631 A1) is withdrawn in view of Applicant’s amendment.

(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi (US 2017/0166764 Al) in view of Tamai (US 2016/0024323 Al) and Markies (WO 2017060153 Al, an English equivalent is US 2018/0222234 Al will be applied).
It should be noted that Katsuragi, Tamai, and Markies were previously cited and are relied upon in new grounds of rejection.
Regarding claims 9-11 and 16, Katsuragi discloses a pre-processing fluid (pre-treatment fluid) including a flocculant, an organic solvent, water, and optional materials such as a surfactant, a deforming agent, a pH regulator, a preservative, fungicides, and a corrosion inhibitor used in an ink composition (See [0221] to [0223]). The pre-processing fluid of Katsuragi does not containing a colorant; therefore, the pre-processing fluid is colorless. Katsuragi discloses that the flocculant includes water-soluble cationic polymer, acids, and multi-valent metal salts (See [0224]). The water-soluble cationic polymer flocculant of Katsuragi fulfills the claimed cationic polymeric 
Katsuragi does not disclose the pre-processing fluid (pre-treatment fluid) comprising an organic acid as required in claims 9 and 16. Katsuragi also does not disclose the pre-processing fluid (pre-treatment fluid) comprising a cationic polymer fixing agent (a flocculant) present in an amount of 9 wt% or less based on the total weight of the pre-processing fluid (pre-treatment fluid) as required in claims 9 and 16.
In an analogous art, Tamai discloses pre-processing fluid (pre-treatment fluid) comprising water, a water-soluble solvent, a water-soluble flocculant, a fluorinated compound of Chemical formula 1, and additives containing corrosion inhibitor, a pH regulator, a preservative, fungicides (See Abstract; [0017] and [0044]). The pre-processing fluid of Tamai does not containing a colorant; therefore, the pre-processing fluid is colorless. Tamai discloses that the water-soluble flocculant including organic acids, metal salts, or a combination thereof (See [0037]). Tamai discloses a content of 
Markies discloses that the organic acid in a treatment fluid (See [0028]) stabilize color pigments during printing process to provide good printing properties (See [0029]) and improve printing quality when printing an image (See [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an organic acid of Tamai into the pre-processing fluid of Katsuragi in order to stabilize color pigments during printing process and provide good printing properties and improve printing quality when printing an image as suggested by Markies. 
It would have been further obvious for a skilled artisan at the time the invention was filed to incorporate the flocculant material of Katsuragi, i.e., water-soluble cationic polymer, acids, multi-valent metal salts, or a combination thereof, in an amount of 0.1-30 wt% in order to provide image with higher image density and improve flocculant solubility as suggested by Tamai. The amount of flocculant (water-soluble cationic polymer), i.e., 0.1-30 wt%, suggested by Katsuragi in view of Tamai overlaps 
Regarding claim 12, Katsuragi discloses that the pre-processing fluid comprises 10-60 mass% of water-soluble organic solvent (water-based vehicle) having a boiling point (bp) of 75-250°C, e.g., 1,2-propanediol bp 188°C (See [0133], [0139], and
[0223]); 0.001-5 mass% surfactant (modified siloxane surfactant)
(See [0079], [0092], and [0101]); flocculant including water-soluble cationic polymers, acids, and multi-valent metal salts
(See [0224]); and water (See [0141]). Tamai discloses the pre-
processing fluid comprises 0.1-30 wt% of flocculant including organic acids (See [0038] and [0041]).
Regarding claim 17, Katsuragi discloses a method of applying the pre-processing fluid to a recording medium (substrate) including transparent sheets and an ink images formed thereon (See [0220], [0227], and [0229]). The transparent sheets are considered to encompass plastic overhead projector sheets and fulfills the claimed non-porous plastic substrate.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection.
Allowable Subject Matter
Claims 1-8 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: currently, there is no prior art alone or in combination that teaches or rend obvious a thermal inkjet ink and a method comprising a modified siloxane surfactant having components represented by chemical formula I wherein j is a number of carbon atoms in R1 is an aryl group as required in claims 1 and 13. Therefore, claims 1 and 13 are allowable over the prior art of record. Claims 2-8 and 14-15 directly or indirectly depend from claims 1 and 13 and are allowable based on their dependencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761